Citation Nr: 0808013	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  04-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service in the Air Force from 
April 1970 to February 1974, and was assigned as a member of 
the Air Force reserves from February 1974 to February 1976.  
Subsequent to his service with the Air Force, the veteran 
entered the Army reserves in April 1977 and was member of 
this reserve component until placed in the retired reserves 
in July 2006.  This period of reserve duty included a period 
of active duty documented by DD Form 214s from January 1991 
to March 1991, and active duty training from July 1999 to May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDING OF FACT

The veteran has tinnitus that is likely related to his 
military service.


CONCLUSION OF LAW

The veteran has tinnitus that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service records show that his military 
occupational specialty (MOS) was as an infantryman for the 
period of service from January 1991 through March 1991 and 
for the period of service from July 1999 through May 2000.  
The veteran's DD-214 noted that he was an infantryman for one 
year and nine months, and was a military policeman for 26 
years and three months.  The veteran's service records also 
reveal that he served with the Air Force in Vietnam.

Initially, the Board notes that by way of a November 2003 
rating decision, the veteran was service connected for 
bilateral hearing loss with an evaluation of zero percent 
(noncompensably) disabling.  The RO granted the veteran 
service connection because it determined that his hearing 
loss was directly related to his military service during the 
Persian Gulf war.  This determination was based on a medical 
examination for retention in the Army reserves dated in 
August 2003, which noted that the audiogram showed bilateral 
noise induced hearing loss, most likely combat/military 
related, and noted that there had been so significant 
civilian noise exposure.  Further, at an October 2003 VA 
examination, the examiner stated that the veteran had mild 
notching at 4000 Hertz bilaterally, and stated that it 
appeared that this mild notching occurred somewhere over the 
years of service and is more likely than not related to 
military service; and an August 2006 letter from R.D., M.D. 
stated that pure tone testing revealed thresholds to be 
borderline normal sloping to a mild sensorineural hearing 
loss, bilaterally.  In sum, the evidence of record shows that 
the veteran has sensorineural hearing loss related to noise 
exposure from military service.

The veteran contended in an April 2003 letter, that over the 
previous two years, his tinnitus had become more frequent and 
louder.  The veteran noted that he was a security police 
canine handler and security specialist while in Vietnam and 
was subjected to numerous mortar attacks while stationed in 
Phu Cat and Cam Rahn Bay in Vietnam.  In a May 2003 letter, 
the veteran again stated that he felt his tinnitus was 
related to his service in Vietnam, noting that he heard a 
constant ringing and high pitched tone in his ears that 
occurred on a daily basis and happened anywhere from 5-10 
times a day, and noted that sometimes the high pitched sounds 
lasted for up to 30 seconds in duration.  In addition to 
relating his tinnitus to his time spent in Vietnam, the 
veteran also contended that it was related to his 25 years in 
the Army reserve where he served as an Infantry and Artillery 
Drill Sergeant.  The veteran noted that he had spent untold 
amounts of time training soldiers on the rifle and machine 
gun ranges, hand grenades, shooting the AT-4 anti-tank 
weapon, and throwing hand grenades.  Further, at the 
veteran's hearing with a decision review officer in May 2004, 
he noted that he had experienced tinnitus as far back as he 
could remember, for at least 20 years, and noted that it 
became progressively worse over the last four or five years.

The veteran was afforded a VA audiological examination in 
November 2000.  At this examination, the veteran reported 
periodic tinnitus bilaterally.  The veteran stated that the 
tinnitus may last as long as 4 to 5 minutes on some 
occasions, but noted that he had no specific etiology or date 
of onset of the tinnitus.  The veteran reported that his 
experience prior to military service was essentially noise 
free and noted that during the course of his military 
service, he served in the military police and also as a 
trainer for mortars, rifles, pistols, hand grenades, and 
various artillery pieces.  On examination, the examiner 
diagnosed the veteran with a very shallow 4,000 cycle 
sensorineural notch bilaterally, and noted the presence of 
periodic tinnitus.  However, the examiner also commented that 
in the absence of any military medical records, no statement 
regarding etiology, date of onset, or severity of this loss 
can be made in regard to its relation to military service.

A report of medical examination (DD Form 2808) dated in 
August 2003 by J.M., M.D., noted that the veteran's audiogram 
taken at the time of the examination showed noise induced 
bilateral hearing loss, and stated that it was most likely 
combat/military related.  In addition to noting mild 
bilateral hearing loss, the examiner commented that there was 
"likely" tinnitus secondary to noise exposure.

The veteran was afforded another VA audiologic examination in 
October 2003.  At this examination, the examiner noted that 
the veteran was in the service for an extended period of 
time, initially from 1970 to 1974 on active duty, and then he 
entered active duty again in 1977, and served during various 
periods of active and reserve duty thereafter.  At this 
examination, the veteran reported periodic tinnitus.  The 
veteran stated that he had no specific known date or etiology 
of onset for this tinnitus other than that it was a bilateral 
phenomenon.  On examination, the examiner noted that the 
veteran's tinnitus was relatively infrequent, of short 
duration, occurring over several times during the course of a 
day.  The examiner specifically opined that at this point, 
there was no evidence to link this tinnitus with military 
service, either noise exposure or hearing loss, and it was 
deemed more likely than not due to natural or other causes 
unrelated to military causes.

The record also contains an August 2006 letter from R.D., 
M.D., noting that the veteran's chief complaint was tinnitus, 
which was quite disabling and made worse by background noise.  
The examiner reported that the veteran had this problem over 
the past 30 years, stating that it started in 1972, and was 
gradually getting worse.  The examiner stated that the 
veteran had just retired after 35 years, and noted that 
during his service he was a drill sergeant for 15 years, and 
was also an instructor in artillery and small arms fire.  Dr. 
D. noted that noise exposure during his service career was 
considerable, and stated that his private life out of the 
service had been very quiet without any significant noise 
exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, there is evidence of a current disability in the form 
of the veteran's subjective complaints of bilateral tinnitus.  
There is also evidence of acoustic trauma because the veteran 
served in the infantry and as a military policeman as noted 
by the veteran's DD-214s, and the August 2003 service medical 
record noted noise induced hearing loss most likely combat 
related.  The Board also finds that there is competent and 
sufficient lay evidence of a nexus between the veteran's 
current tinnitus and the in-service acoustic trauma.  
Providing the veteran with the benefit of the doubt, the 
Board finds that a grant of service connection is warranted 
based on the lay evidence regarding in-service noise 
exposure, coupled with the fact that the RO has granted the 
veteran service connection for bilateral hearing loss based 
on military noise exposure, and Dr. D.'s August 2003 letter 
describing the veteran's hearing loss as including a 
sensorineural component, which is a type of hearing loss 
often associated with tinnitus.

The Board notes that although the October 2003 VA examiner 
specifically stated that tinnitus was not related to service, 
basing his opinion in part on the rationale that a review of 
the evidence failed to mention tinnitus or complaints of 
hearing loss related to military service, the Board finds 
this to be an incorrect statement as the examiner failed to 
even mention the August 2003 medical examination for 
retention in the Army Reserves which specifically stated 
"likely tinnitus secondary to noise exposure."  It is 
unclear whether the examiner simply overlooked this document 
or just chose not to comment on and explain it; but either 
way, the Board finds the October 2003 VA examiner's opinion 
less probative because it does not appear that all the 
relevant evidence of record at the time of the examination 
was taken into consideration in forming the negative nexus 
opinion.  Further, the examiner did not provide any other 
rationale such as intervening causes or other civilian 
occupational or recreational noise exposure that could 
account for the veteran's tinnitus.

Under the circumstances, and in light of the fact that 
medical treatises indicate that the cause of tinnitus can 
usually be determined by finding the cause of the coexisting 
hearing loss, see, e.g., Harrison's Principles of Internal 
Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005), 
the Board finds that there is support for the conclusion that 
the veteran's tinnitus can be attributed to his military 
service.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 3.102 (2007).  
Service connection for tinnitus is therefore granted.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


